In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-18-00017-CR
                                   ________________________


                            ROBERT LEE DELACRUZ, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE


                             On Appeal from the 100th District Court
                                     Childress County, Texas
                     Trial Court No. 6179; Honorable Stuart Messer, Presiding


                                              July 17, 2018

                                    ORDER OF DISMISSAL
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Pending before this court is the Motion to Dismiss Appeal of Appellant, Robert Lee

Delacruz.     In 2017, pursuant to a plea bargain, Appellant was placed on deferred

adjudication for seven years for possession of methamphetamine in an amount of four

grams or more but less than 200 grams.1 A $500 fine and restitution of $180 was

assessed in the order deferring adjudication. The State subsequently moved to proceed

with an adjudication of guilt based on Appellant’s violations of the conditions of his


       1 TEX. HEALTH & SAFETY CODE ANN. § 481.115(d) (West 2017). Appellant’s range of punishment

was enhanced from that of a second degree felony to a first degree felony by a prior felony conviction. TEX.
PENAL CODE ANN. § 12.42(b) (West Supp. 2017).
community supervision. Appellant pled not true to the allegations in the State’s motion.

The trial court adjudicated Appellant guilty of the original offense, sentenced him to fifty

years imprisonment, and assessed a $500 fine and restitution of $180.             Appellant

appealed the trial court’s judgment.


       On June 7, 2018, Appellant’s counsel filed a motion to dismiss the appeal. The

motion was not signed by Appellant as required by Rule 42.2(a) of the Texas Rules of

Appellate Procedure; however, the record demonstrates that Appellant agreed to dismiss

his appeal as part of a plea bargain agreement in another criminal case. On February

26, 2018, Appellant appeared before the 100th District Court for Hall County in cause

number 3823 on a motion to adjudicate and agreed to dismiss the appeal in the “Childress

County Cause” as part of a plea-bargain agreement. The trial court sentenced Appellant

in accordance with the plea recommendation. A copy of the transcript from that hearing

was filed with Appellant’s motion to dismiss indicating Appellant’s desire to dismiss this

appeal.


       Under these circumstances, based upon Appellant’s agreement to dismiss this

appeal pursuant to his plea-bargain agreement in cause number 3823 in the 100th District

Court for Hall County, we suspend the operation of Rule 42.2(a) insofar as it requires

Appellant’s signature. See TEX. R. APP. P. 2, 42.2(a). Accordingly, no decision of this

court having been delivered, the motion is granted, and the appeal is dismissed.

Inasmuch as this appeal is dismissed at Appellant’s request, no motion for rehearing will

be entertained, and our mandate will issue forthwith.


                                                 Per Curiam

Do not publish.


                                             2